Citation Nr: 0430624	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  01-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for rhinitis claimed as 
respiratory symptoms due to undiagnosed illness. 

2.  Entitlement to service connection for annular eczema 
claimed as undiagnosed illness.  

3.  Entitlement to service connection for alopecia claimed as 
undiagnosed illness. 

4.  Entitlement to service connection for Gulf War Illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty in the Persian 
Gulf from December 1990 to April 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving his respiratory system; his 
respiratory symptoms are not related to his service.

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving his skin; his skin symptoms 
are not related to his service.

4.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving hair loss; his hair loss is 
not related to his service.

5.  There is no medical evidence of any chronic disorder 
supporting a finding of Gulf War Illness.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by the veteran's active military service. 38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

2.  A skin disability was not incurred in or aggravated by 
the veteran's active military service. 38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).

3.  Hair loss was not incurred in or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).  

4.  A chronic acquired disorder claimed as Gulf War syndrome 
was not incurred in or aggravated by active service, nor due 
to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.317, 3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in June 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant 
medical records have been obtained.  There is no indication 
that there are any pertinent private records available that 
should be obtained.  The veteran has been examined in 
conjunction with this claim and medical opinions have been 
given.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the June 2003 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b) (2004).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2004).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines. See 66 Fed. Reg. 35702-35710 (July 6, 
2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

Under 38 U.S.C.A. 1154 (West 2002), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  



The Evidence

Initially, the Board notes that the veteran's service medical 
records reveal no complaint, diagnosis or treatment for 
respiratory problems, eczema, alopecia or Gulf War Illness 
symptoms.  

1.  A Respiratory Disability

VA outpatient treatment records show that in December 1996, 
the veteran was seen for nasal stuffiness and an inability to 
breathe through the nose.  In November 1997, he was treated 
with Allegra and Flonese.  Treatment continued into 1998 and 
1999.  

In a statement from a private examiner dated in September 
1999, the examiner stated that he has known the veteran 
personally for almost twenty-five years, and that the veteran 
did not have any nasal/sinus disease prior to his military 
service.  He stated that since the veteran served in the 
Persian Gulf, the examiner has treated him on several 
occasions for increasing rhinitis.  It was reported that the 
veteran has experienced rhinorrhea, chronic cough, and 
discomfort of the paranasal sinuses.  The examiner stated 
that computed tomography scans showed chronic ethmoid and 
maxillary sinusitis.  The examiner opined that the noted 
disease in addition to generalized signs and symptoms, meet 
the criteria of the Persian Gulf Syndrome.  

The veteran was examined by VA in November 1999.  The veteran 
reported that after his return from the Gulf, he had 
rhinorrhea lasting about 30 minutes to an hour, followed by 
an inability to get air through his nose.  Examination of the 
nose and sinuses showed no physical findings.  The examiner 
found, intermittent acute rhinitis of unknown cause, noted 
only since return from the Persian Gulf.  

In a March 2001 letter, a VA examiner stated that the veteran 
serves as a radiologist at a VA facility, and that prior to 
his service in the Gulf, he had good health.  The veteran's 
medical history was given.  The examiner stated that during 
the veteran's service he was exposed to insect repellants, 
depleted uranium, chemical smoke and fumes, as well as 
Anthrax immunization.  The examiner opined that the veteran's 
history shows that it is at least as likely as not that his 
chronic sinusitis and rhinitis stemmed from his time in the 
Gulf.

In March 2001, a private examiner noted that he has worked 
with the veteran for approximately 25 years.  He reported 
that he knows the veteran quite well personally, and is sure 
he had no nasal or sinus disease before his service in Saudi 
Arabia and Kuwait.  The examiner noted that he has treated 
the veteran on numerous occasions since the veteran's service 
in the Gulf, and that it is as likely as not that his 
symptoms are related to service in the Gulf War.  

In an undated statement received at the RO in September 2001, 
a VA nurse practitioner noted that she was the primary care 
provider for the veteran.  It was noted that the veteran was 
exposed to various agents in the Gulf, and that since his 
return from the Gulf he began to experience upper respiratory 
problems.  It was opined that his symptoms are due to his 
service in the Gulf War. 

In a September 2001 letter, a private examiner reported that 
the veteran's upper respiratory symptoms, sinus disease, is 
related to his service in the Gulf War.  

The veteran was examined by VA in July 2002.  The examiner 
noted that the veteran's medical and service files were 
completely and thoroughly reviewed.  The veteran's medical 
history was noted.  Examination showed the nasal mucosa to be   
pale and congested.  X-rays showed chronic sinusitis.  The 
examiner found that the veteran had evidence on physical 
examination of chronic rhinitis, and X-ray evidence of 
chronic sinusitis.  The examiner noted that the veteran takes 
several medications for this.  He opined that the principal 
reason for this condition is largely due to treatment for 
cancer of the oral cavity, and self-medication with 
decongestants, producing rhinitis medicamentosa.  The 
examiner noted that in sum, it was his medical opinion that 
there is nothing that supports the fact that the veteran's 
chronic sinusitis is related to service in the Gulf.  It was 
noted that there is mention that multiple factors could be a 
cause for his condition, including being exposed to oil fires 
in Kuwait.  The examiner stated that however, the veteran did 
not report any problems of this on his redeployment 
questionnaire and that his first mention of it was one and a 
half years later.  The examiner noted that there were several 
letters from various physicians eluding to the possibility f 
an immune process or toxins contributing to this.  It was 
stated that in his medical opinion, it would be unlikely that 
the veteran would have developed this without at least 
initial acute episodes of problems, and that any irritant 
effect would not likely manifest itself a good one to one and 
a half years later.  The examiner went on to report that a 
conversation with the otolarynogologist supported that.  The 
examiner reiterated that his medical opinion is that a large 
portion of the problems with the veteran's sinuses are 
residual side effects from his extensive treatment for his 
oral cancers, including radiation therapy as well as some 
contributory aggravation by the veteran himself by frequent 
use and likely overuse of nasal decongestants.  The examiner 
noted that due to normal findings it was not necessary to 
perform pulmonary function tests for a respiratory 
disability.  

In a January 2003 memorandum, a VA physician noted that he 
had reviewed the initial Gulf War history and physical, the 
medical record to include progress notes, consultations and 
letters of support for this claim.  He opined that the upper 
respiratory/sinus disease is a result of the veteran's 
service in the Gulf War.  It was noted that his sinus 
problems clearly appeared after the Gulf War.  

In an October 2003 letter, a private examiner stated that he 
has examined the veteran before and after his service in the 
Gulf and that he had no respiratory problems before his 
deployment to Southwestern Asia.  He stated that since 1991, 
he has treated the veteran on numerous occasions for 
progressively worsening rhinitis.  He opined that the 
veteran's upper respiratory changes are linked to his service 
in South West Asia and that it is at least as likely as not 
that the symptoms are a result of his service in the Gulf 
War.  

With regard to the claim that the veteran has a respiratory 
condition due to an undiagnosed illness, the Board finds that 
the claim must be denied on that basis. This condition was 
diagnosed as rhinitis on VA examinations and in private and 
VA medical statements.  The application of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C.A. § 1117; see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b).  In 
this case, the evidence does not show that the veteran has 
objectively exhibited respiratory signs or symptoms which are 
manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection must be denied on that basis.  

In addition, there is no showing of a complaint, diagnosis or 
treatment for a respiratory disability diagnosed as rhinitis, 
in service or thereafter until 1996, several years after 
service.  The Board must address whether there is competent 
evidence linking this diagnosed condition to service.  See 38 
C.F.R. § 3.303.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

There are several statements from various health care 
providers linking the veteran's respiratory disability with 
his service in the Persian Gulf.  The Board has considered 
these statements.  It is noted that the statements are 
offered without rationale to support such a finding, other 
than the veteran's history of exposure to various elements 
during his tour of duty.  The veteran was not treated in 
service for any respiratory disability.  While he may not 
have had respiratory problems prior to service and now after 
service does have these problems, this in and of itself does 
not show that the current problems are related to service.  
The veteran has not provided records of treatment for 
respiratory complaints prior to 1996, several years after 
service.  Neither has any medical examiner provided VA with 
records of treatment prior to 19996.  Further, there is no 
showing of a medical condition in service to which his 
current complaints could be attributed.  

On the other hand there is of record a VA examiner's opinion 
that the veteran's current respiratory complaints are not 
related to service.  This examiner has noted that the entire 
medical file was reviewed, and the veteran was examined.  The 
examiner also offered rationale for his opinion.  The Board 
finds this evidence thus must be given more weight than the 
evidence favorable to the veteran since it has more probative 
value of the issue at hand.  As such, service connection will 
be denied.  




2.  Annular Eczema

VA records show that in February 1993, the veteran underwent 
a VA dermatology consultation evaluation.  The examiner noted 
areas of erythema on the right upper arm and the thighs.  The 
diagnosis was, probable annular eczema.  In January 1994, and 
October 1994, the veteran complained of a recurrent rash, and 
nummular eczema was diagnosed.  He underwent a punch biopsy 
in 1995.  

A private examiner reported in a September 1999 statement 
that he had been treating the veteran for dermatology 
problems since late 1992.  It was noted that he was seen for 
a chronic rash on the extremities.  The examiner opined that 
the veteran's skin eruptions would be consistent with those 
reported by other Gulf War veterans.  

On VA examination in November 1999, the examiner noted that 
the veteran had two well-defined lesions of the annular 
eczema type, 2 cm in diameter, circular, pinker than the rest 
of the skin and slightly flaking on the arms and legs.  
Examination also showed vesicles on the arms and legs.  The 
diagnosis was, annular eczema since return from the Gulf.  

In a March 2001 statement, a private examiner noted that 
within a few months of the veteran's return from the Gulf, he 
noted eczematous area on the extremities. 
The examiner stated that the veteran was exposed to skin 
irritants in Kuwait and that this in combination with the 
history of his eruptions beginning in a short period of 
exposure shows that it is at least as likely as not that this 
disorder began during his period in the Persian Gulf.  

In an undated statement received at the RO in September 2001, 
a VA nurse practitioner noted that she was the primary care 
provider for the veteran.  It was noted that the veteran was 
exposed to various agents in the Gulf, and that since his 
return from the Gulf he began to experience chronic skin 
problems.  It was opined that his symptoms are due to his 
service in the Gulf War.

In a September 2001 statement, a VA examiner stated that he 
wished to reiterate that the veteran has dermatological 
problems related to his service in the Gulf War. 

In a September 2001 statement, a private examiner stated that 
he first examined the veteran for rashes in February 1993.  
The examiner opined that the veteran's skin conditions are 
related to the Gulf War.  

The veteran was examined by VA in July 2002.  The claims file 
was reviewed by the examiner.  There was evidence of a dry 
scaly area over the right groin.  Annular eczema was 
diagnosed.  The examiner opined that this condition is not 
related to service.  It was noted that the condition was not 
noted until one and a half years after service and that there 
was no comment on the redeployment questionnaire or 
examination that mentions any type of skin condition.  

In a January 2003 memorandum, a VA examiner stated that he 
had reviewed medical records and that the annular eczema 
should be service connected.  

In a September 2003 letter, a private examiner stated that he 
believed that the veteran's skin problems are related to 
service.  

With regard to the claim that the veteran has a skin 
disability due to an undiagnosed illness, the Board finds 
that the claim must be denied on that basis.  It is noted 
that the veteran has been service-connected for vesicular 
eruptions due to an undiagnosed illness.  However, annular 
eczema was diagnosed on VA examinations and in private and VA 
medical statements.  The application of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C.A. § 1117; see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b).  In 
this case, the evidence does not show that the veteran has 
objectively exhibited a skin disability due symptoms which 
are manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection must be denied on that basis.  

In addition, there is no showing of a complaint, diagnosis or 
treatment for a skin disability in service or thereafter 
until 1993, a few years after service.  The Board must 
address whether there is competent evidence linking this 
diagnosed condition to service as explained above.  See 38 
C.F.R. § 3.303

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

There are several statements from various health care 
providers linking the veteran's skin disability with his 
service in the Persian Gulf.  The Board has considered these 
statements.  It is noted that the statements are offered 
without rationale to support such a finding.  Treatment 
records have not been provided by examiners prior to 1993.  
The veteran was not treated in service for any skin 
disability.  While he may not have had skin problems prior to 
service and now after service does have these problems, this 
in and of itself does not show that the current problems are 
related to service.  The veteran has not provided records of 
treatment for skin problems prior to 1993, approximately two 
years after service and there is no showing of a medical 
condition in service to which his current complaints could be 
attributed.  

On the other hand there is of record a VA examiner's opinion 
that the veteran's current skin complaints are not related to 
service.  This examiner has noted that the entire medical 
file was reviewed, and the veteran was examined.  The 
examiner also offered rationale for his opinion.  The Board 
finds this evidence thus must be given more weight than the 
evidence favorable to the veteran since it has more probative 
value of the issue at hand.  As such, service connection will 
be denied.  


3.  Alopecia

A private examiner stated in a September 1999 letter that he 
had seen the veteran in late 1992.   It was noted that he was 
seen for loss of hair on the left leg.  

VA records show that the veteran complained of hair loss on 
the right hand and left ankle in February 1996.  The examiner 
found, hair loss secondary to xerosis dermatitis.  

The veteran was examined by VA in November 1999.  It was 
noted that the body hair above the left ankle was much 
thinner and almost nonexistent above the external malleolus 
and the anterior surface of the lower leg.  The diagnosis 
was, partial alopecia of unknown cause on anterolateral 
surface of left ankle only.  

In an undated statement received at the RO in September 2001, 
a VA nurse practitioner noted that she was the primary care 
provider for the veteran.  It was noted that the veteran was 
exposed to various agents in the Gulf, and that since his 
return from the Gulf he began to experience upper respiratory 
problems.  It was opined that his symptoms are due to his 
service in the Gulf War.  

In a September 2001 statement, a private examiner stated that 
the veteran has hair loss on this left leg.  The examiner 
opined that the veteran's skin conditions are related to the 
Gulf War.  

The veteran was examined by VA in July 2002.  The claims file 
was reviewed by the examiner.  There was a small area of 
alopecia of the left lower extremity.  The examiner opined 
that this condition is not related to service.  It was noted 
that the condition was not noted until one and a half years 
after service and that there was no comment on the 
redeployment questionnaire or examination that mentions any 
type of skin condition.  

In a January 2003 memorandum, a VA examiner stated that he 
had reviewed medical records and that the hair loss on the 
veteran's left leg should be service connected.  

In a September 2003 letter, a private examiner stated that he 
believed that the veteran's skin problems are related to 
service.  

With regard to the claim that the veteran has hair loss due 
to an undiagnosed illness, the Board finds that the claim 
must be denied on that basis.  This condition was diagnosed 
as alopecia on VA examinations and in private and VA medical 
statements.  The application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117; see also 38 C.F.R. § 
3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service connection 
for an undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b).  In this case, the 
evidence does not show that the veteran has objectively 
exhibited hair loss which is a manifestation of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection must 
be denied on that basis.  

In addition, there is no showing of a complaint, diagnosis or 
treatment for hair loss in service or thereafter until 1996, 
several years after service.  The Board must address whether 
there is competent evidence linking this diagnosed condition 
to service.  See 38 C.F.R. § 3.303

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

There are several statements from various health care 
providers linking the veteran's hair loss with his service in 
the Persian Gulf.  The Board has considered these statements.  
It is noted that the statements are offered without rationale 
to support such a finding and that records of treatment prior 
to 1996 were not provided.  The veteran was not treated in 
service for any hair loss disability.  While he may not have 
had hair loss problems prior to service and now after service 
does have these problems, this in and of itself does not show 
that the current problems are related to service.  The 
veteran has not provided records of treatment for hair loss 
complaints prior to 1996, several years after service and 
there is no showing of a medical condition in service to 
which his current complaints could be attributed.  

On the other hand there is of record a VA examiner's opinion 
that the veteran's current hair loss is not related to 
service.  This examiner has noted that the entire medical 
file was reviewed, and the veteran was examined.  The 
examiner also offered rationale for his opinion.  The Board 
finds this evidence thus must be given more weight than the 
evidence favorable to the veteran since it has more probative 
value of the issue at hand.  As such, service connection will 
be denied.  


4.  Gulf War Illness

In a September 1999 statement, a private examiner opined that 
the veteran's signs and symptoms met the criteria of the 
Persian Gulf Syndrome.  

In February 2001, a VA outpatient record shows a diagnosis of 
Gulf War Syndrome, chronic generalized joint pain, chronic 
nasal congestion, chronic intermittent dermatitis.  

In a March 2001 statement, a private examiner opined that the 
veteran had respiratory problems in addition to generalized 
signs and symptoms meeting the criteria of the Persian Gulf 
Syndrome.  

The Board notes that the veteran is service connected for 
multiple joint pain, right rotator cuff syndrome and for 
vesicular eruption. Although the veteran has described 
manifestations which are included in the list of signs and 
symptoms which may be manifestations of undiagnosed illness 
set forth in 38 C.F.R. § 3.317, these have been linked to 
diagnosed disorders.  

While Persian Gulf War syndrome has been diagnosed, such 
diagnosis appears to have been predicated on the veteran's 
personal history and symptomatic expressions, and did not 
include a review of the evidential record. The evidentiary 
record is negative for any finding of manifestations of 
undiagnosed disability to support a finding of Gulf War 
Syndrome, and consequently, the earlier above noted diagnoses 
cannot be accepted.

Thus, the Board must conclude that there is no competent 
evidence that the veteran has Gulf War syndrome due to an 
undiagnosed disability warranting service connection under 
the provisions of 38 C.F.R. 3.317.




ORDER

Service connection for rhinitis to include claimed as 
respiratory symptoms due to undiagnosed illness is denied. 

Service connection for annular eczema to include claimed as 
undiagnosed illness is denied.  

Service connection for alopecia to include claimed as 
undiagnosed illness is denied. 

Service connection for Gulf War Illness is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



